DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/29/2021 has been entered. Claims 1-7 and 9-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-10, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Balaz (4381110) in view of Vinzetta (4723780) and Cho (7270608).

Regarding claim 1, Balaz (Figure 1) teaches a golf practice apparatus comprising: a first frame member (Fig. 1, Part No. 4a) defining a first catch area (Col. 1, Lines 16-27; Abstract); a second frame member (Fig. 1, Part No. 8b) connected to the first frame member to fold between closed and open positions (Col. 2, Lines 10-12), the second frame member defining a second catch area; a support member (Fig. 1, Part No. 20) connected to the first and second frame members (Col. 2. Lines 3-10), the support member defining a third catch area when the first and second frame members are in the open position (Col. 1, Lines 29-38), the third catch area bounded by the support member (20) and the first and second frame members (See figure 1), and the third catch area being a target shot area; and a membrane (Fig. 1, Part No. 14, 16, 17) extending over the first, second, and third catch areas, the membrane configured to stop projectiles hit by a golf club in the first, second, and third catch areas (Col. 1, Lines 29-38).  
 	Balaz does not teach a first end of the support member attached to an upper member of the first frame member and a second end of the support member attached to an upper member of the second frame member, the first and second ends of the support member attached toward a widest portion between the first and second frame members, the support member extending in an arched shape between the first and second frame members.
  	Vinzetta (Figures 1-12) teaches a first end (Fig. 1, 3, Part No. 23) of the support member (22) attached to an upper member (30, 32) of the first frame member (12) and a second end (Fig. 1, 3, Part No. 24) of the support member (22) attached to an upper member (31, 33) of the second frame member (16) (Col. 2, Lines 30-46).

	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Balaz with a first end of the support member attached to an upper member of the first frame member and a second end of the support member attached to an upper member of the second frame member as taught by Vinzetta as a means of attaching a support member to first and second frame members support a net/canopy (Vinzetta: Col. 2, Lines 30-46), and to provide Balaz with the first and second ends of the support member attached toward a widest portion between the first and second frame members as taught by Cho as a means of providing an arcuate support member between two frame members of a ball practice apparatus (Cho: Col. 3, Lines 43-49; Col. 5, Lines 38-41).


	Regarding claim 2, the modified Balaz (Figure 1) teaches the membrane in the first and second catch areas provides shank protection from errant golf swings (Col. 1, Lines 29-38).  
 	It is noted that the prior art of Balaz is fully capable performing the recited limitation as Balaz teaches the claimed structure of a membrane in first and second catch areas (See Fig. 1 Part No. 16, 17)


	Regarding claim 3, the modified Balaz (Figure 1) teaches the membrane in the target shot area stops projectiles hit from a flop shot golf swing (Col. 1, Lines 29-38).  
	It is noted that the prior art of Balaz is fully capable performing the recited limitation as Balaz teaches the claimed structure of a membrane in a third area that is a target shot area (See Fig. 1 Part No. 14)


	Regarding claim 4, the modified Balaz (Figure 1) teaches the golf practice apparatus is configurable for indoor use or outdoor use.  


	Regarding claim 5, the modified Balaz (Figure 1) teaches the membrane stops projectiles from both left-handed and right-handed golf swings.  


	Regarding claim 6, the modified Balaz (Figure 1) teaches the membrane (See Fig. 1, Part No. 14, 16, 17) is connected to the support member, the first frame member, and the second frame member (See Fig. 1).  


	Regarding claim 7, the modified Balaz (Figure 1) teaches the membrane is a netting (See Fig. 1, Part No. 14, 16, 17) (Col. 1, Lines 29-38).  


	Regarding claim 9, the modified Balaz (Figure 1) teaches a support member (20), and the first and second frame members are rigid (Col. 1, Lines 16-27).  
 	The modified Balaz does not teach the support member is flexible.
	Cho Fig. 8) teaches the support member (Fig. 8, Part No. 70) is flexible (Col. 5, Lines 25-37).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Balaz with the support member is flexible as taught by Cho as a means of simple substitution of one known element (a support member for a golf practice apparatus) for another (an elastic support member for a golf practice apparatus) to obtain predictable results (a golf practice apparatus to aid a user with playing golf) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (Cho: Col. 5, Lines 25-37).


	Regarding claim 10, the modified Balaz (Figure 1) teaches the first and second frame members are pivotable with respect to one another to adjust an angle between the first and second catch areas (Col. 2, Lines 10-12).  


	Regarding claim 13, the modified Balaz (Figure 1) teaches the first and second frame members are pivotable with respect to one another to fold from the open position 


	Regarding claim 14, the modified Balaz (Figure 1) teaches the golf practice apparatus is self-standing in the open position (See figure 1).  


	Regarding claim 15, the modified Balaz (Figure 1) teaches the golf practice apparatus is portable in the folded position (Abstract).  


	Regarding claim 16, the modified Balaz (Figure 1) teaches the first frame member and the second frame member are connected together by one or more joints (Abstract; Col. 2, Lines 10-12) (See figure 1).  


	Regarding claim 20, the modified Balaz (Figure 1) teaches the projectile is a golf ball (Abstract).


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Balaz in view of Vinzetta and Cho, further in view of Schmidt (5539957).

Regarding claim 11, the modified Balaz (Figure 1) teaches the first and second frame members are pivotable with respect to one another to adjust an angle between the first and second catch areas (Col. 2, Lines 10-12), where the adjustment inherently includes a change in the angle between the first and second frame members (though a specific angle is not disclosed).  
 	The modified Balaz does not teach the angle is between 180 degrees and 30 degrees.
 	It is noted that Balaz teaches first and second frame members are pivotable with respect to one another to adjust an angle between the first and second catch areas (though a specific angle is not disclosed). Balaz (Abstract) discloses: “a golf trainer device is disclosed as including a frame defined by a pair of generally rectangular frame sections arranged in side-by-side vertical, upright positions with a rear hinge connecting the two sections and permitting folding thereof between a side-by-side position and a V-shaped position, connecting rods between the two frame sections for retaining the same in the V-shaped position.” The difference between the claimed apparatus and the prior art if Balaz is the claim recitation of “the angle is between 180 degrees and 30 degrees.” Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the to provide Balaz with the angle is between 180 degrees and 30 degrees as a means of finding optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
   	Schmidt (Figures 1-4) teaches the angle is between 180 degrees and 30 degrees (See figures 1-5 where frame members 15 and 17 are folded from a 90° and to a 0° angle) (Col. 4, Lines 36-63).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Balaz with the angle is between 180 degrees and 30 degrees as taught by Schmidt as a means of folding/collapsing a sports training goal apparatus for storage (Schmidt: Col. 4, Lines 36-63).


	Regarding claim 12, the modified Balaz (Figure 1) teaches the first and second frame members are pivotable with respect to one another to adjust an angle between the first and second catch areas (Abstract; Col. 2, Lines 10-12), where the adjustment inherently includes a change in the angle between the first and second frame members (though a specific angle is not disclosed).
 	The modified Balaz does not teach the angle is between 135 degrees and 45 degrees.  
	It is noted that Balaz teaches first and second frame members are pivotable with respect to one another to adjust an angle between the first and second catch areas (though a specific angle is not disclosed). Balaz (Abstract) discloses: “a golf trainer device is disclosed as including a frame defined by a pair of generally rectangular frame sections arranged in side-a rear hinge connecting the two sections and permitting folding thereof between a side-by-side position and a V-shaped position, connecting rods between the two frame sections for retaining the same in the V-shaped position.” The difference between the claimed apparatus and the prior art if Balaz is the claim recitation of “the angle is between 135 degrees and 45 degrees.” Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the to provide Balaz with the angle is between 135 degrees and 45 degrees as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
   	Schmidt (Figures 1-4) teaches the angle is between 135 degrees and 45 degrees (See figures 1-5 where frame members 15 and 17 are folded from a 90° and to a 0° angle) (Col. 4, Lines 36-63).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Balaz with t the angle is between 135 degrees and 45 degrees as taught by Schmidt as a means of folding/collapsing a sports training goal apparatus for storage (Schmidt: Col. 4, Lines 36-63).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Balaz in view of Vinzetta and Cho, further in view of Chang (20140274479).

Regarding claim 17, the modified Balaz (Figure 1) teaches a golf practice apparatus comprising: a first frame member (Fig. 1, Part No. 4a) defining a first catch area (Col. 1, Lines 16-27; Abstract); a second frame member (Fig. 1, Part No. 8b) connected to the first frame member to fold between closed and open positions (Col. 2, Lines 10-12), the second frame member defining a second catch area.
 	The modified Balaz does not teach the one or more joints lift the first and second frame members at an angle with respect to the ground.  
	Chang (Figures 1-6) teaches the one or more joints (Fig. 1, Part No. 122) (Para. 0024) lift the first and second frame members at an angle with respect to the ground (See figure 1).
 	It is noted that the claim recitation of “one or more joints lift the first and second frame members at an angle with respect to the ground” is being interpreted under broadest reasonable interpretation (BRI) where the term “joint” is defined to mean “a point at which parts of an artificial structure are joined,” and the recitation of “at an angle with respect to the ground” is being interpret to mean any angle from and including 0° to 360°.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Balaz with a leg configurable to stabilize the golf practice apparatus to the ground as taught by Chang as a means of firmly fixing a golf practice apparatus to a ground surface (Chang: Para. 0026).



 	The modified Balaz does not teach a leg configurable to stabilize the golf practice apparatus to the ground.  
 	Chang (Figures 1-6) teaches a leg (Fig. 1, Part No. 15) configurable to stabilize the golf practice apparatus to the ground (Para. 0026).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Balaz with a leg configurable to stabilize the golf practice apparatus to the ground as taught by Chang as a means of firmly fixing a golf practice apparatus to a ground surface (Chang: Para. 0026).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Balaz in view of Vinzetta and Cho, further in view of Kehoe (5609528).

	Regarding claim 19, the modified Balaz (Figure 1) teaches a golf practice apparatus comprising: a first frame member (Fig. 1, Part No. 4a) defining a first catch area (Col. 1, Lines 16-27; Abstract); a second frame member (Fig. 1, Part No. 8b) connected to the first frame member to fold between closed and open positions (Col. 2, Lines 10-12), the second frame member defining a second catch area. 

 	Kehoe (Figures 1-8) teaches covering frame elements of a golf practice apparatus with foam padding (Col. 6, Lines 44-49).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Balaz with protective foam padding on at least one of the first and second frame members and support member as taught by Kehoe as means of protecting frame elements of a golf practice apparatus from mis-hits of a golf ball (Kehoe: Col. 6, Lines 44-49).

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711